Citation Nr: 0208098	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-02 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for depression, poor 
appetite, weight loss, sleep disturbance, memory loss, and 
poor concentration, to include as due to an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from May 1989 to January 
1993.  She had active service in the Southwest Asia Theater 
of Operations from approximately January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran's representative submitted an Informal Hearing 
Presentation in April 2002 wherein a new claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) was raised.  A review of the veteran's claims 
folder indicates that the claim may be based on a personal 
assault during service.  In any event, the issue has not been 
developed or certified on appeal and is referred to the RO 
for such development as may be necessary.


FINDINGS OF FACT

1.  The veteran's major depression is not related to service.

2.  The veteran's symptoms of depression, poor appetite, 
sleep disturbance, memory loss and poor concentration have 
been attributed to a diagnosis of major depression.

3.  There is no evidence that the veteran suffers from weight 
loss as a disability.


CONCLUSIONS OF LAW

1.  Major depression was not incurred as a result of military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2001).

2.  The claim of service connection for depression, poor 
appetite, sleep disturbance, memory loss and poor 
concentration as chronic disabilities resulting from 
undiagnosed illness is legally insufficient.  38 U.S.C.A. § 
1117 (West Supp. 2002) (Veterans Education and Benefits 
Expansion Act of 2001), Public Law 107-103, § 202; 38 C.F.R. 
§ 3.317 (2001), 66 Fed. Reg. 56,614-15 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)).

3.  Weight loss as a disability due to undiagnosed illness 
was not incurred as a result of military service.  38 
U.S.C.A. § 1117 (West Supp. 2002); 38 C.F.R. § 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from May 1989 to January 
1993 when she was discharged due to a physical disability due 
to chronic thoracic back pain.  The veteran also served in 
the Southwest Asia Theater of Operations, by her report, from 
approximately January 1991 to April 1991.  The available 
evidence does not document the exact period of service in 
Southwest Asia; however, there is no question of the 
veteran's appropriate service for the purposes of 
consideration of the her claims as due to undiagnosed 
illnesses.

A review of the veteran's service medical records (SMRs) for 
the period from March 1989 to October 1992 does not reveal 
any complaints of depression or treatment for any mental 
illness complaints at any time.  The veteran was noted to 
weigh approximately 122 pounds at the time of her entrance 
physical examination in March 1989.  The veteran was treated 
in January 1991 for complaints of dizziness, feeling weak and 
tired after being "in country" for four days.  She reported 
having felt the symptoms since December 1990.  The veteran 
reported a history of iron deficiency anemia since she was 
15.  She was requesting iron tabs for treatment.  The 
assessment was history of possible iron deficient anemia.  
The veteran was treated in June 1991 for complaints of 
abdominal pain with nausea.  The clinical impression at that 
time was rule out dysmenorrhea versus irritable bowel versus 
inflammatory bowel.  A follow-up visit in June 1991 reported 
an assessment of abdominal discomfort secondary to 
obstruction.

Upon her return from Southwest Asia the veteran was treated 
on a number of occasions for complaints relating to left 
ankle pain, sinus problems and back pain.   The clinical 
entries do not show any indication of any complaints 
pertaining to depression, poor appetite, weight loss, sleep 
disturbance, memory loss, or poor concentration.  The 
veteran's weight was recorded as 126 pounds in October 1992.  
The veteran underwent medical board processing in August 1992 
and was found to be unfit for duty due to her chronic 
thoracic back pain.  She was eventually discharged due to 
physical disability in January 1993.

The veteran submitted an application for disability 
compensation benefits in February 1993.  She was afforded a 
VA general medical examination in December 1993.  She 
reported problems with her left ankle, back, and sinuses.  
Otherwise her health was reported as good.  The examiner 
described the veteran as well appearing, well-nourished, 
alert and cooperative.  Diagnoses were related to the 
veteran's several orthopedic problems as well as a history of 
sinusitis. 

The veteran was also afforded a VA otolaryngology examination 
in December 1993.  The veteran related no complaints 
pertinent to the issues on appeal.

The veteran was granted service connection for residuals of a 
left ankle sprain, hallux valgus, bunion of the right great 
toe, hallux valgus status post bunionectomy of the left great 
toe, and thoracic strain in July 1994.

The veteran submitted her current claim in November 1995.  
She said that she wanted to establish service connection for 
Persian Gulf War syndrome.

The veteran was afforded a VA general medical examination in 
January 1996.  She complained of chronic fatigue, stomach 
pain, nausea, lack of appetite, sleep disturbance, depression 
and hair loss that began four months after she returned from 
Southwest Asia.  She said that her symptoms had persisted 
since that time.  She said that she had been evaluated in 
service in 1992, but was told that she was "okay."  The 
veteran said that her stomach pain was better than it used to 
be, but that she had nausea every morning.  Her weight had 
been stable.  She also said that she slept poorly.  The 
examiner reported diagnoses of scalp alopecia and chronic 
fatigue, but noted that the physical examination, except for 
the alopecia, was normal.

The veteran was also afforded a VA mental health examination 
in January 1996.  Her main complaint was that "I don't get 
excited anymore, I don't do anything."  The veteran said 
that her mood problems first developed three and one-half 
years earlier when she noticed that she experienced 
increasing depression associated with fatigue or lowered 
energy level, difficulty in waking up in the morning, 
forgetfulness, decreased efficiency at work, loss of appetite 
with weight loss, and tearfulness.  She said she saw a 
counselor in December 1995 and was referred to a VA 
psychiatrist.  The veteran related no history of psychiatric 
problems prior to three and one-half years earlier.  The 
veteran reported health problems related to her back and 
feet.  The examiner reported that the veteran was mildly 
depressed with appropriate affect.  Thoughts were logical and 
goal directed.  The veteran was alert and oriented in all 
spheres and demonstrated adequate memory to recent and remote 
events.  The diagnosis was major depression.

The veteran was referred for a VA dermatology examination in 
February 1996.  The veteran related that she had been tired 
ever since her return from Southwest Asia in 1991.  She said 
that she would become ill every winter with colds and the flu 
and would have increased tiredness.  In regard to the 
veteran's hair loss the diagnosis was alopecia areata.  The 
examiner commented that the cause of the alopecia was unknown 
but the condition frequently accompanied stress.  The 
examiner further commented that the veteran's tiredness since 
her Southwest Asia service and her problems over the past 
year could possibly constitute etiologic factors in this 
case.

Associated with the claims folder are VA treatment records 
from the VA Medical Center (VAMC) in Phoenix, Arizona, for 
the period from February 1993 to August 1996.  Records dated 
in 1993 reported treatment for the veteran's back pain, 
gynecological concerns, and sinus-related problems.  There 
was no reference to complaints regarding any of the issues on 
appeal.  The first recorded instance of a complaint relating 
to the issues on appeal is from an outpatient entry dated in 
September 1994 where the veteran complained of not feeling 
good.  She related a four-week history of being sick with a 
sore throat and aches.  She said that she had been sick on 
and off since the Gulf War.  There was no nausea, vomiting or 
diarrhea.  Pertinent diagnoses were bronchitis and 
hemoptysis.

The veteran was afforded a VA Gulf War protocol examination 
in September 1994.  The veteran's chief complaints were 
recurrent sinus infections and bronchitis and fatigue.  She 
said the onset of her sinus problems was December 1991 and 
that she had suffered from fatigue since September 1991.  The 
veteran worked as a waitress and was a full-time student.  
She gave a range of weights with 146 pounds as the maximum, 
125 pounds as the average, and 124 pounds as her current 
weight.  The diagnoses were questionable allergic rhinitis, 
resolving chronic sinusitis, and bronchitis.  The examiner 
noted otherwise it was a normal examination.

A clinical entry dated in January 1995 noted that the 
veteran's nausea could be attributed to her use of Motrin.  

In November 1995 the veteran was evaluated for complaints of 
tingling in her legs, abdominal pain and fatigue.  She said 
that she could sleep for 12 hours at times.  The fatigue had 
been present for the past two months.  The veteran reported 
that she exercised by running three times a week and lifted 
weights four times a week.  The examiner reported that the 
veteran had a very muscular abdomen.  The pertinent 
assessment was history of anemia.  

An entry dated in December 1995 noted that the veteran was to 
be referred for stress management.  

The veteran was seen in the "med-psych" clinic in January 
1996.  She reported a significant decrease in appetite and 
decrease in interest of usual activity in energy to get 
through the day.  She gave an example that working out would 
"wipe her out" for the rest of the day.  She also reported 
a diminished ability to concentrate.  This was evidenced by 
the veteran's inability to respond to questions regarding a 
paragraph read to her during the interview.  She reported 
having financial problems because she would be too tired to 
work as a waitress.  The veteran related that she began 
feeling bad about seven months after her return from 
Southwest Asia.  The veteran said that she ate three to four 
meals per day with snacks.  Now she said that she would get 
so tired that she would forget to eat and that nothing tasted 
good.  The examiner reported that testing results indicated 
that the veteran was severely depressed.  The diagnoses were 
major depression and rule out concomitance with illness 
related to Gulf War syndrome.  

A subsequent entry in January 1996 reported that the veteran 
generally slept well at night, although she would wake up 
several times.  

An entry dated in February 1996 reported that the veteran 
said she had trouble falling asleep.  A second entry, also 
dated in February 1996, noted that the veteran was sleeping 
better but still complained of forgetfulness and a lack of 
concentration.  The entry noted that these symptoms were 
often associated with depression.  

The records contain a number of additional entries detailing 
treatment for depression, to include May 1996 when the 
veteran reported having felt depressed since she had to 
terminate a pregnancy.  VA treatment records indicate the 
pregnancy was terminated in August 1993.  The records also 
document a number of instances of complaints of abdominal 
pain.  The veteran underwent exploratory surgery for chronic 
pelvic pain in June 1996.  A uterine fibroid was found during 
surgery.

The veteran submitted statements from two individuals 
associated with a local community college where she attended 
classes and participated in a work-study program in October 
1996.  The first individual said that they had known the 
veteran since January 1994.  The person related that the 
veteran had been counseled on her school performance and she 
referred to feeling tired all of the time and experiencing 
abdominal pain.  The veteran reportedly did a medical 
withdrawal for the 1995-1996 school year.  She was fatigued 
and experienced more abdominal pain.  The individual reported 
that the veteran eventually was referred to a counselor at 
the college who said the veteran was showing signs of 
depression.  The second individual had worked with the 
veteran through her work-study program.  He noted that the 
veteran complained of fatigue and that her energy level 
varied.  She had a hard time explaining why she was always 
tired.

The veteran was afforded a VA examination to evaluate her 
bilateral service-connected foot disabilities in February 
1999.  The examination report contained no pertinent 
information regarding the issues on appeal.

The veteran was afforded a VA general medical examination in 
April 1999.  She reported that she had not lost weight 
despite what she claimed was a poor appetite for the last 
seven or eight years.  She said that she would go without 
eating for up to two days and then become nauseated and would 
then remember to eat.  She also complained of being fatigued.  
She used to be very active and exercise frequently, but did 
not engage in such activities any more.  She reported that VA 
physicians had determined that she had functional 
hypoglycemia.  The veteran's weight was reported as 133 
pounds.  The examiner's impression was that the veteran had 
poor appetite, non-specific abdominal pain, and nausea with 
no weight loss.  The veteran also had symptoms of depression.  
The examiner opined that the veteran's sleep disturbance 
would probably be best explained as part of that condition.  
The veteran underwent an upper gastrointestinal (UGI) study 
that was interpreted as normal.

Associated with the claims folder are additional VA treatment 
records for the period from March 1998 to December 1999.  The 
records document numerous treatment entries related to the 
veteran's depression.  The entries relate the veteran's 
complaints of sleep disturbance, fatigue, poor appetite, 
forgetfulness, and memory difficulties to her ongoing 
depression.  The veteran reported a change in medication in 
June 1999 resulted in her sleeping better with better 
concentration.  A social work review in June 1999 noted that 
the veteran reported a personal assault in service in 
addition to her health problems experienced since her service 
in Southwest Asia.  In July 1999 the veteran was hospitalized 
for an accidental overdose of her medications.  Subsequent 
outpatient treatment entries noted diagnoses of depression 
and post-traumatic stress disorder (PTSD).  The records 
indicated no evidence of unexplained weight loss.  In fact 
the veteran's weight was noted to be as high as 146 pounds at 
several visits.

The veteran was afforded a VA neurological examination in 
April 2000 to evaluate her claim of numbness and tingling in 
her legs.  The findings from that examination related solely 
to the veteran's neurological complaints regarding her lower 
extremities.  The veteran was granted service connection for 
numbness of the lower legs and feet as due to an undiagnosed 
illness in September 2000.

The veteran was afforded additional VA examinations in June 
2001 to evaluate her several service-connected disabilities.  
At her gynecological examination the veteran complained of 
abdominal pain in the left lower quadrant.  The examiner 
remarked that he could not isolate a mass, but noted that the 
veteran complained of pain when the area was touched.  VA 
orthopedic/muscle examinations reviewed the veteran's 
complaints regarding her back pain, leg numbness and 
bilateral foot disabilities.  The veteran expressed a number 
of symptoms related to the numbness and tingling in her lower 
extremities.  The examiner noted that a magnetic resonance 
image (MRI) of the brain was within normal limits and that 
laboratory studies indicated a normal B12 and folate level, 
and normal thyroid function.  The examiner opined that the 
veteran's symptoms appeared to be most likely associated with 
her anxiety and psychiatric conditions.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established for chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117(a)(1), (2), (b) (Veterans Education 
and Benefits Expansion Act of 2001), Public Law 107-103, 
§ 202; 38 C.F.R. § 3.317(a)(1) (2001), 66 Fed. Reg. 56,614-
15. (Nov. 9, 2001) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary does so.  In this case, the 
Board finds that change in the statute and the accompanying 
regulatory change do not provide a substantive change in 
regard to the veteran's claim.  That is neither the prior nor 
amended version of the law provides for a more favorable 
review of her claim.  As a result, the Board will consider 
her claim under both versions.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from Part 
4 of chapter 38, Code of Federal Regulations, for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws in the United States.  38 
C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuro-psychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A.  Major Depression

There is no evidence of treatment for complaints of 
depression in service.  The veteran has alleged that she felt 
depressed upon her return from Southwest Asia and sought 
treatment in 1992.  A review of the SMRs is negative for any 
reference to depression at any time or for treatment of 
chronic complaints of fatigue, malaise, lack of 
concentration, forgetfulness or loss of memory.  The veteran 
was treated for other complaints on a number of occasions so 
there is no lack of availability of medical care at question.  
The veteran's August 1992 medical board listed no findings of 
depression.  The SMRs do not support the veteran's allegation 
of treatment in service.

The veteran reported no problems with depression at the time 
of her VA examinations in December 1993.  In fact the general 
medical examination report noted that the veteran claimed 
that her health was good except for her orthopedic related 
complaints.  The first evidence of a complaint of depression 
is contained in the veteran's claim for benefits in November 
1995.  A statement from one of her associates at her 
community college related that the veteran experienced 
symptoms of fatigue and being tired in 1994; however, there 
is no medical evidence of an assessment or diagnosis of 
depression until 1996 when the veteran was diagnosed with 
major depression at her January 1996 VA examination.

There is no objective medical evidence of record relating the 
diagnosis to any incident of service.  Further, the veteran 
related in May 1996 that she had felt depressed since she had 
had a pregnancy terminated (in August 1993).  The Board notes 
that the veteran is capable of presenting lay evidence 
regarding the symptoms of her claimed major depression 
disorder and she believes she experienced the symptoms of 
depression upon her return from Southwest Asia.  However, 
where, as here, a medical opinion is required to diagnose the 
condition and to provide a nexus to service, only a qualified 
individual can provide that evidence.  As a layperson, the 
veteran is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for major depression.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. 
§ 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 (2001).




B.  Depression, Poor Appetite, Weight Loss, Sleep 
Disturbance,
Memory Loss and Poor Concentration

The veteran has also alleged that she suffers from the above 
related problems as due to an undiagnosed illness related to 
her service in Southwest Asia.

In reviewing the medical evidence of record the Board finds 
that the above symptoms, except for weight loss, have been 
found to be due to a medical diagnosis - major depression.  
The veteran has a diagnosis of depression, which, in itself, 
negates a claim for depression as an undiagnosed illness.  
Moreover, the various treatment records have attributed the 
other symptoms to the veteran's diagnosis of major 
depression. 

Because the veteran's symptoms of depression, poor appetite, 
sleep disturbance, memory loss and poor concentration have 
been attributed to a known clinical diagnosis, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable.  Accordingly, the Board finds that the veteran's 
claims of service connection for depression, poor appetite, 
sleep disturbance, memory loss and poor concentration as 
chronic disabilities resulting from undiagnosed illness are 
legally insufficient under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In regard to the veteran's claim involving weight loss, there 
is no evidence to show that she experienced weight loss as a 
disability due to an undiagnosed illness at any time 
following her service in Southwest Asia.  The SMRs and VA 
treatment records do not support any finding that there was 
any weight loss of consequence at any time.  The veteran 
stated several times that she had a poor appetite and did not 
eat regular meals; however, she conceded at the time of her 
April 1999 VA examination that she had not lost weight over 
the last seven or eight years despite her poor appetite.  
Further, the veteran's weight tended to be above her weight 
in service as reflected in the weights recorded in the VA 
treatment records.  Therefore, the Board finds that there are 
no signs of a weight loss disability as due to an undiagnosed 
illness and the claim must be denied.

The standard for processing claims for VA benefits was 
changed effective November 9, 2000, with the signing into law 
of the VCAA, Public Law 106-475.  (Codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The VCAA removed the requirement for a 
claimant to submit a well-grounded claim.  The VCAA also 
passed into law the VA's duty to assist claimants in the 
development of their claims. 

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's duty to assist claimants in the development of 
claims for benefits under title 38, United States Code.  
Congress then enacted the Veterans' Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA 
noted the passage of the NDAA and § 1611 and declared that if 
the VCAA was enacted after the NDAA, then § 1611 shall be 
deemed for all purposes to not have taken effect and shall 
cease to be in effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedential opinion in 
November 2000 to address the issue of the effective date of 
the duty to assist provisions of the VCAA.  VAOPGCPREC 11-
2000.  The General Counsel noted that Congress clearly 
expressed its intention that the effective date provision of 
section 7(a) of the VCAA, regarding the amendment to 38 
U.S.C. § 5107 contained in section 4 of the VCAA, applied to 
all claims pending at the time of the passage of the VCAA, or 
November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty to assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA's provisions applied to claims filed 
on or after November 9, 2000, as well as to claims filed 
before then but not finally decided as of that date.

The Court addressed the issue of retroactivity of the duty to 
assist provisions of the VCAA in Holliday v. Gober, 14 Vet. 
App. 197 (2000).  In a per curiam order the Court noted the 
legislative history and action in regard to NDAA § 1611 and 
the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty to assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001) (Holliday I), the Court held that § 1611 of the 
NDAA was to be treated for all purposes as not ever having 
taken effect.  Id. at 284.  The Court went on to hold that 
the amendments to 38 U.S.C.A. § 5107 were applicable to any 
claim filed before the date of the enactment of the VCAA but 
not yet final as of that date.  Id., citing Luyster v. Gober, 
14 Vet. App. 186 (2000) (per curiam order).  In regard to the 
duty to assist provisions enacted under the VCAA, the Court 
held that all provisions of the VCAA were potentially 
applicable to claims pending on the date of the enactment of 
the VCAA.  Id. at 286.  The Court then vacated the prior 
Board decision and remanded the case for consideration of the 
VCAA by VA in the first instance.

In light of VAOPGCPREC 11-2000 and the Court's holding in 
Holliday I, the Board has been routinely reviewing cases for 
satisfying the duty to assist provisions and taking the 
necessary actions to ensure compliance.  VA has also issued 
final regulations to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), not applicable in this case, the 
changes "merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  See 66 Fed. 
Reg. at 45,629.

In a recent decision, the Court of Appeals for the Federal 
Circuit issued an opinion which held that the duty to assist 
provisions of the VCAA are not retroactive.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir., 2002).  The Federal 
Circuit found that the effective date provision in section 
7(a) of the VCAA applied solely to the amendment of 38 U.S.C. 
§ 5107, as cited in section 4 of the VCAA.  Further, in a 
case decided May 20, 2002, a separate panel of the Federal 
Circuit concurred with the holding in Dyment that the duty to 
assist provisions of the VCAA are not retroactive.  See 
Bernklau v. Principi, No. 00-7122, (Fed. Cir., May 20, 2002).  
The Court stated that the duty to assist provisions of 
section 3(a) of the VCAA were not retroactive and the section 
did not apply to claims pending on November 9, 2000.

As noted above Karnas held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  

In this case, the Federal Circuit, a superior judicial body, 
has held that the duty to assist provisions contained in 
section 3(a) of the VCAA are not applicable retroactively.  
Therefore, the Board is prohibited from applying the duty to 
assist provisions in a retroactive manner, to include the 
duty to assist regulations premised on those changes.  The 
Federal Circuit did hold that changes made to 38 U.S.C.A. 
§ 5107 by section 4 of the VCAA are applicable to claims 
pending on the date of enactment of the VCAA.  Thus, because 
of the explicit retroactive application of the change to 38 
U.S.C.A. § 5107, the Board has no choice in which version is 
applicable to the veteran's claim.  

Specifically, the amended version of 38 U.S.C.A. § 5107 is as 
follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2002).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to their claim.

In spite of the elimination of the requirement to assist the 
veteran from 38 U.S.C.A. § 5107(a), VA has nevertheless 
assisted this veteran in the development of her claim.  From 
the outset she has been requested to provide evidence to 
support her claim.  Initially she was informed of the 
requirement to submit evidence to show that her claimed 
disabilities were due to an undiagnosed illness.  She was 
informed of the several types of evidence that could be 
submitted in support of her claim.  The RO obtained VA 
treatment records from sources identified by the veteran.  
The RO informed the veteran regarding the change in the law 
brought about by the VCAA in March 2001.  The veteran was 
afforded a number of VA examinations during the course of her 
appeal.

She was provided with a statement of the case (SOC) with 
respect to the issues on appeal that listed the provisions of 
law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  She was issued supplemental statements of the case 
that reviewed the evidence added to the claims folder 
subsequent to the SOC. 

In summary, the veteran has not identified any outstanding 
evidence that could be obtained that would support her 
claims.  She has been informed of the evidence necessary to 
support her claim, and she has been assisted in the 
development and obtaining of that evidence.  While the recent 
decisions in Dyment and Bernklau may have established the 
state of the law as to the retroactive application of the 
duty to assist provisions of the VCAA, the fact is that this 
veteran was provided assistance in accordance with the state 
of the law in existence prior to that decision.  She was 
afforded the greater benefit in the development of his case.  
Accordingly, the Board concludes that there was no prejudice 
to the veteran in the Board's application of the holding in 
Dyment in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


ORDER

The claim of service connection on a direct basis for major 
depression is denied.

The claims of service connection for depression, poor 
appetite, sleep disturbance, memory loss and poor 
concentration as chronic disabilities resulting from 
undiagnosed illness are legally insufficient; therefore, the 
appeal of these issues is denied.

The claim of service connection for weight loss, as due to an 
undiagnosed illness, is denied.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

